Citation Nr: 0836748	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 60 percent for low back 
disability on an extra-schedular basis.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1982 to March 1984.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2002 
rating decision by the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In a February 
2004 VA Form 9 the veteran requested a videoconference 
hearing before a Veterans Law Judge; in May 2006 he withdrew 
the request.  This case was before the Board in August 2006 
when the Board, in pertinent part, granted, on a schedular 
basis only, an increased (60 percent) rating for low back 
disability, and remanded to the RO for consideration the 
matter of whether an extra-schedular evaluation was warranted 
for the veteran's low back disability under 38 C.F.R. § 
3.321(b)(1).

By a September 2007 statement, the veteran's representative 
raised the issue of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
Since this issue has not been developed for appellate review, 
it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's low back disability does not result in marked 
interference with employment or frequent hospitalization, or 
otherwise present an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards. 


CONCLUSION OF LAW

Regarding the veteran's low back disability, the criteria for 
an extra-schedular evaluation are not met.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.321(b)(1) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim 
decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the matter of an extra-schedular evaluation for low 
back disability, the veteran has been advised of VA's duties 
to notify and assist in the development of his claim.  A 
September 2006 letter from the RO explained what the evidence 
needed to show to substantiate the claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He was also given notice 
regarding ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
VCAA notice was not given prior to the rating on appeal, the 
veteran had ample opportunity to respond to the notice 
letter, and to supplement the record after notice was given.  
The claim was re-adjudicated after all essential notice was 
given.  See June 2007 supplemental statement of the case 
(SSOC).  The veteran is not prejudiced in this decision by 
any technical notice timing or content defect that may have 
occurred along the way, nor is it so alleged.

Regarding VA's duty to assist, all indicated development has 
been completed.  The veteran has not identified any pertinent 
evidence that remains outstanding; VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim for an extra-schedular evaluation for low back 
disability.

II.  Extra-Schedular Evaluation for Low Back Disability

As was noted above, the Board's August 2006 decision granted 
an increased (60 percent) schedular rating for low back 
disability, and the current appeal is limited to 
consideration of whether an extra-schedular rating is 
warranted.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  In the exceptional case, however, to 
accord justice, where the schedular evaluations are found to 
be inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.321(b).

The lay statements describing the symptoms of the veteran's 
low back disability are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, 
these statements must be considered in conjunction with the 
objective medical evidence of record and the pertinent 
criteria, in this case, those pertaining to assignment of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  See 38 C.F.R. § 3.321(b).

The Board has reviewed the pertinent lay and medical evidence 
of record, and finds that the evidence does not show that the 
veteran's low back disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

First, there is no evidence that the low back disability has 
resulted in the veteran having frequent periods of 
hospitalization for related symptoms.  Review of the record 
does not show that the veteran has ever been hospitalized for 
his low back disability.

Second, the evidence does not show that there has been a 
marked interference with employment.  In a February 2004 VA 
Form 9, the veteran stated that the pain caused by his 
service-connected low back disability limited his mobility 
and prevented him from holding a full-time job.  In a June 
2005 letter, the veteran stated, "I must work to support 
myself and this [back] condition has limited the type of work 
that I am able to do."  However, he has not offered any 
evidence to the effect that he has missed work due to his low 
back disability.

An October 2001 VA outpatient treatment record notes that the 
veteran was well enough to play volleyball.  A July 2003 VA 
examination report notes that the veteran was working part-
time as an electrician and a mechanic.  Bed rest had not been 
prescribed in the past 12 months.  On examination, the 
veteran was in no apparent acute distress.  His posture and 
gait were normal.  He required no assistive devices to 
ambulate.  An August 2005 VA examiner opined that the veteran 
had limitations of stooping, climbing and any heavy lifting 
due to his service-connected low back disability.  Notably, 
the examiner did not state that sedentary employment would be 
precluded.  The veteran did not respond to VA's September 
2006 request for evidence in support of his claim, to include 
evidence of marked interference with employment.  
Specifically, he submitted no records pertaining to lost time 
or sick leave used due to lumbar disc disease, and no 
correspondence from an employer or former employer that would 
verify his contentions.

Although the evidence suggests that there is some level of 
impairment in earning capacity due to the veteran's low back 
disability, there is no evidence that the nature and severity 
of the associated symptoms are beyond what is contemplated by 
the schedular criteria (under which the current 60 percent 
rating is assigned).

In summary, on review of the record as discussed above, the 
Board concludes that there is nothing in these records to 
indicate that that the veteran's low back disability 
represents such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  The evidence does not show that the low 
back disability presents a disability picture resulting in a 
marked interference with employment or frequent periods of 
hospitalization.  Therefore, the Board finds the evidence is 
against the veteran's claim that the disability picture 
presented by the service-connected low back disability 
warrants an increased rating on an extra-schedular basis.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


ORDER

An extra-schedular evaluation for low back disability 
pursuant to 38 C.F.R. § 3.321(b)(1) is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


